MORIARTY, C.
This is a companion case of case No. 6274, State v. Charles Turner (S. D.) 221 N. W. 251. The opinion in the last-mentioned case is handed down herewith.
The defendant was charged in two separate informations with two separate acts of illegal transportation of intoxicating liquor, one committed on the nth day of 'September, 1925, and the other *529on tihe 19th day of the same month. It was agreed that both charges should be tried at the same time and to the same jury, and they were so tried. No question is raised on this appeal as to- the propriety of such proceeding. The same two- witnesses who- testified on behalf of the state in the trial of the charge of transporting on September nth testified to an absolutely similar transaction on September 19th. The jury returned a verdict of guilty on each charge and the questions raised in the instant appeal are identical with those raised in the companion case.
All such questions are disposed of in our opinion in appeal No-. 6274, above mentioned, and said opinion is hereby referred to for the statement of facts and the decision of the questions involved in the instant -case. For the reasons stated in said opinion the judgment and order appealed from in the instant ease are affirmed.
BURCH, P. J„ and FOULHY, SHERWOOD, and BROWN, JJ-, concur.
'CAM'FBELL, J., not participating.